Citation Nr: 1434747	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from June 1975 to June 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

As shown by the record, the most recent VA examination to assess the Veteran's right shoulder disability was in September 2010, nearly four years ago.  In written argument, the Veteran's representative states that the Veteran's right shoulder symptoms have increased in severity in the interim.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

The current record also includes documentation regarding the RO's attempts to obtain the Veteran's Social Security Administration (SSA) records.  As there is no formal finding of unavailability of records, and as this matter is being remanded anyway, an additional attempt to secure such records must be made as they are considered to be constructively of record.   See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for the record any (and all) medical records considered in connection with the Veteran's claim for SSA disability benefits (and a copy of any SSA determination in the matter).  If no such records exist, it should be so noted in the record (with explanation) and the Veteran should be so advised.

2.  The AOJ should also secure for association with the record copies of the complete clinical records of all VA treatment the Veteran has received for his service-connected right shoulder disability (i.e., update to the present the records of his VA treatment for right shoulder disability).

3.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his service-connected right shoulder disability.  The examiner must review the record in conjunction with the examination.  The examination should include range of motion studies of the right shoulder with notation of any further limitations due to pain.  All functional limitations due to pain, weakness, fatigue, and/or incoordination must be identified.  The examiner should also note whether there have been dislocation, and if so, their frequency.  The examiner should comment on the effect the right shoulder disability has on the Veteran's daily activities.

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

